United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3667
                                  ___________

United States of America,            *
                                     *
               Appellee,             *
                                     *
        v.                           *
                                     *
Oscar Gonzalez-Briso, also known as *
Javier Alvarado-Andrade,             *
                                     *
               Appellant,            * Appeal from the United States
-------------------------------      * District Court for the
                                     * Southern District of Iowa.
United States of America,            *    [UNPUBLISHED]
                                     *
               Appellee,             *
                                     *
        v.                           *
                                     *
Oscar Gonzalez-Briso,                *
                                     *
               Appellant.            *
                                ___________

                        Submitted: June 25, 2003

                              Filed: June 30, 2003
                                   ___________

Before LOKEN, Chief Judge, BOWMAN, and WOLLMAN, Circuit Judges.
                             ___________
PER CURIAM.

       Oscar Gonzalez-Briso pleaded guilty to illegal reentry after deportation
following conviction for an aggravated felony, in violation of 8 U.S.C. § 1326; and
a jury found him guilty of conspiring to distribute more than 50 grams of
methamphetamine, in violation of 21 U.S.C. § 846, distributing methamphetamine,
in violation of 21 U.S.C. § 841(b)(1)(C), and distributing more than 5 grams of actual
methamphetamine or 50 grams of a mixture or substance containing
methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B), and 18 U.S.C. § 2.
The district court1 imposed concurrent sentences of 240 months of imprisonment on
each count, to be followed by concurrent periods of 10 years of supervised release on
the drug counts and 3 years on the illegal-reentry count. Gonzalez-Briso appeals, and
his counsel has moved to withdraw. In a brief filed under Anders v. California, 386
U.S. 738 (1967), counsel argues that the district court erred in denying Gonzalez-
Briso’s motion for a mistrial based on juror misconduct and in denying his motion for
a new trial based upon newly discovered evidence. Gonzalez-Briso has not filed a
pro se supplemental brief.

       We find that the denial of Gonzalez-Briso’s mistrial motion, which was based
on remarks made by a prospective juror to other members of the jury pool, was not
an abuse of discretion. The district court questioned the prospective jurors
immediately after learning of the incident, and nothing in the record indicates that any
juror was prejudiced by the remarks. See United States v. Evans, 272 F.3d 1069,
1079 (8th Cir. 2001) (standard of review), cert. denied, 535 U.S. 1029 (2002); United
States v. Rowley, 975 F.2d 1357, 1363 (8th Cir. 1992). We also find no abuse of
discretion in the district court’s denial of a new trial, as the proffered new evidence
was merely impeaching and not likely to lead to an acquittal. See United States v.



      1
       The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
                                          -2-
Ross, 279 F.3d 600, 610 (8th Cir. 2002) (standard of review); United States v. Zuazo,
243 F.3d 428, 431 (8th Cir. 2001).

      Further, having reviewed the record under Penson v. Ohio, 488 U.S. 75, 88
(1988), we find no nonfrivolous issues.

      Accordingly, counsel’s motion to withdraw is granted, and the judgment is
affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-